Citation Nr: 1341249	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-20 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether the Veteran is competent for the purpose of direct receipt of Department of Veterans Affairs (VA) compensation benefits.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD) and major depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 2003 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and December 2010 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio.  


FINDINGS OF FACT

1.  The Veteran is presently competent to manage his funds without limitation.

2.  PTSD and resulting major depression were incurred in service.


CONCLUSIONS OF LAW

1.  The Veteran is presently competent for the purpose of receiving direct payment of his VA benefits.  38 U.S.C.A. § 501 (West 2002 & Supp. 2012); 38 C.F.R. § 3.353 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD and resulting major depression are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits (VCAA) are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), the United States Court of Appeals for Veterans Claims (Court) explicitly held that the VCAA notice and assistance provisions do not apply to competency determinations.  Consequently, the Board is not required to address the RO's efforts to comply with those provisions with respect to the issue currently on appeal.  Additionally, in light of the favorable outcome of this appeal, any question of notice or assistance is rendered moot. 

In the present case, the Board is granting service connection for PTSD and major depression; therefore, this decision constitutes a full grant of the benefits sought on appeal with regard to this issue, and no further discussion regarding VCAA notice or assistance duties is required.

Competency

The Veteran contends that he is now competent for the purpose of receiving direct payment of VA benefits.  He asserts that he has demonstrated that he is capable of properly managing his own funds.

The issue of whether or not a veteran is competent to receive direct payment of VA benefits is controlled by 38 C.F.R. § 3.353(a), which provides that a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  Unless the medical evidence is clear, convincing and leaves no doubt as to the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  See 38 C.F.R. § 3.353(c).

There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  See 38 C.F.R. § 3.353(d).

Some of the facts in this case are not in dispute.  A 100 percent rating has been in effect for the service-connected psychiatric disorder with psychotic symptoms (delusional disorder or paranoid schizophrenia or psychosis) since January 28, 2006.  

A VA examination was conducted in December 2009.  The VA examiner rendered a diagnosis of delusional disorder or paranoid schizophrenia.  The VA examiner indicated that the Veteran had a difficult time focusing and working with others due to his mental disorder.  The examiner assessed that there was total occupational and social impairment due to the Veteran's mental disorder.  The examiner observed that the Veteran had not been employed post discharge, and he did not act with others other than his immediate family and a small number of veterans.  His mother was noted to handle his finances.  The examiner opined that the Veteran was not capable of managing benefit payments in his best interest.  

In a September 2010 rating decision, the RO proposed a finding of incompetency.  That proposal was carried out in December 2010.  

In his January 2011 notice of disagreement, the Veteran indicated that he was initially not able to handle his funds but he was now doing quite well, having achieved a 4.0 grade point average in college.  He stated that his mother used to handle his funds but that he had taken over most of the basics several months ago.  He reported that it was his responsibility to keep his monthly finances.  He stated that he was far from being incompetent and lacking the mental capacity to control or mange his own affairs, including disbursement of funds.  

In a January 2011 statement, the Veteran's mother indicated that the Veteran was competent to make his own financial decisions.  She stated that his finding of incompetency was incorrect and should be reversed.  

At the time of a February 2011 VA outpatient visit, the Veteran reported he was doing well in college, maintaining an A average, and that he had been doing a little dating.  Following the visit, the Veteran's VA care provider prepared a letter, stating that the Veteran had been a patient of hers since 2006.  She noted that the Veteran had been compliant with his medications, treatments, and appointments, and that his mental health symptoms had been under good control with medications and treatment.  She indicated that the Veteran's family was helpful and supportive and they maintained close contact, and that the Veteran had done consistently well in college maintaining an A average.  The VA care provider assessed that the Veteran was capable of managing his own funds. 

In an April 2012 VA memorandum, a VA field examiner indicated that following a field examination, it was his belief that the Veteran was one of the most capable beneficiaries he had ever met and was more than capable of handling his own funds.  

Having carefully reviewed the record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran is now competent to manage his financial affairs.  The Board acknowledges the prior psychiatric finding that the Veteran was not capable of handling his own funds; however, the evidence of record reflects that, over the time of the appeal, the Veteran's mental status has improved.  In particular, the Veteran's mother has now indicated that the Veteran is capable of handling his own funds.  In addition, the Veteran's VA health care provider has assessed that he is capable of managing his own funds.  Moreover, the VA field examiner, following a VA field examination, indicated that the Veteran was one of the most capable beneficiaries that he had met and was more than capable of handling his own finances.  

As noted above, 38 C.F.R. § 3.353 specifically notes that determinations relative to incompetency should be based upon all evidence of record.  38 C.F.R. § 3.353(c).  In this case, as recounted above, the evidence shows that, over time, the Veteran has shown improvement in his ability to comprehend financial affairs.  Moreover, a presumption of competency exists, particularly where, as here, reasonable doubt exists regarding the Veteran's mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.  38 C.F.R. § 3.353(d).  In light of the progressive nature of the evidence of record regarding the Veteran's competency to manage his own affairs, including the disbursement of funds, the Board finds that it is not shown by clear and convincing medical evidence that the Veteran currently lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation; therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran is presently competent to manage his own financial affairs without limitation.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for PTSD and Major Depression

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In this case, the Veteran's claimed acquired psychiatric disorders are not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with DSM-IV), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f). 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f). 

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 
 
Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f)(3) as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

At the outset, the Board notes that service connection is currently in effect for a psychiatric disorder with psychotic symptoms (delusional disorder or paranoid schizophrenia or psychosis), rated as 100 percent disabling.  

The Veteran maintains that he currently has PTSD and major depression which arise out of his experiences in service, to include stressors of quelling a riot while stationed in South Korea in 2004, being involved with in a shooting while the Veteran and his commanding officer were at the PX, being stabbed by a fellow soldier, participating in cleanup operations following Super Typhoon Maemi while stationed in South Korea, and being involved in cleanup operations following Hurricane Katrina. 

In conjunction with his claim, the Veteran was afforded a VA examination in June 2007.  Following examination, the examiner rendered diagnoses of severe PTSD and major depression with psychotic features.  The examiner indicated that the Veteran's PTSD was caused by his military trauma.  At the time of the examination, the Veteran referenced the above noted incidents, with the exception of being involved in the cleanup operations following Typhoon Maemi and Hurricane Katrina.   The examiner further opined that the Veteran's major depression more likely than not was caused by his chronic PTSD symptomatology.  

At the time of the December 2009 VA examination, which resulted in the Axis I diagnosis of delusional disorder or paranoid schizophrenia, the Veteran again reported being involved in rioting in the Spring of 2004 in Korea and being involved in the worst typhoon in Korean history in August 2003.  

In support of his claim, the Veteran has submitted several newspaper articles noting the severity and devastation caused by Super Typhoon Maemi, with the article referencing Pusan, where the Veteran was stationed, as the hardest hit urban area, with the storm resulting in over 85 people being killed and over 30 missing, with clean up and relief efforts involving both the military and the relief workers.

As there has been independent verification of one of the claimed stressors and as the Veteran's PTSD and resulting major depression have been linked to his military service, the criteria for the granting of service connection for PTSD and depression have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that, in granting service connection for PTSD and major depression, their severities of symptoms and degrees of occupational and social impairment are rated under the General Formula for Rating Mental Disorders at 38 C.F.R. § 4.130 (2013), which provides that all service-connected psychiatric disabilities and symptoms are to be rated together.  Additionally, as the non-PTSD psychiatric impairment of major depression is secondarily related to the PTSD, the secondary service connection regulation at 38 C.F.R. § 3.310 provides that such secondary disorders "shall be considered a part of the original condition."  

Moreover, because service connection has been granted for a psychiatric disorder with psychotic symptoms (delusional disorder or paranoid schizophrenia or psychosis) and now PTSD with resulting major depression, all diagnoses will now be recognized as part of, and rated as one, service-connected psychiatric disability.  See 38 C.F.R. § 4.130 (the rating criteria for these disorders are the same, and all psychiatric disabilities are to be rated together).  VA is precluded from compensating a veteran for the very same symptoms as those that are part and parcel of an already service-connected disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994), citing 38 C.F.R. § 4.14 (2013) (VA's anti-pyramiding provision).  In addition, as the Veteran is currently rated as 100 percent for the service-connected psychiatric disorder with psychotic symptoms (delusional disorder or paranoid schizophrenia or psychosis), the granting of service connection for PTSD and its resulting major depression will not result in any further monetary compensation to the Veteran.  


ORDER

Restoration of competency status for VA benefit purposes is granted.

Service connection for PTSD and resulting major depression is granted.  



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


